Filed 6/21/21 Quinn v. County of San Luis Obispo CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


MAUREEN QUINN,                                               2d Civ. No. B309170
                                                         (Super. Ct. No. 20CVP-0095)
     Plaintiff and Appellant,                              (San Luis Obispo County)

v.

COUNTY OF SAN LUIS
OBISPO,

     Defendant and Respondent.


      Plaintiff claimed the crowing of her neighbors’ roosters
constitutes a public nuisance. She sued the county in propria
persona for failure to abate the alleged nuisance. The trial court
granted the county judgment on the pleadings on plaintiff’s
second amended complaint, and refused to issue a preliminary
injunction requiring the county to abate the alleged nuisance.
We affirm.
                               FACTS
      Maureen Quinn’s second amended complaint against the
County of San Luis Obispo (County) alleged as follows:
      Quinn lives in a mobile home in a rural part of the County.
Her home is separated by one lot from property owned by people
who are not parties to this action (neighbors). The neighbors
keep roosters in a battery of cages. The roosters crow day and
night. The crowing causes Quinn to suffer severe sleep
deprivation, headaches, agitation, and difficulty focusing.
      Quinn called the County’s animal services several times to
complain about the noise. The County sent her a form to request
that the County issue a citation to the neighbors. Quinn filled
out the form and returned it to the County, but the County
refused to investigate.
      Quinn had a number of confrontations with her neighbors
over the noise. The neighbors have a video on which Quinn says,
“Shut your fucking roosters up. I’ll go get my gun.” The
neighbors obtained a restraining order against Quinn. Quinn
claimed the video had been tampered with.
      Quinn contacted the County animal services again. She
spoke with the head of animal services, Eric Anderson. Anderson
told her that his duties do not include addressing complaints
about roosters, especially in rural areas. Quinn continued to
complain to animal services.
      Quinn alleges her mental health continued to deteriorate.
She felt mentally ill. She sought help from a number of mental
health providers. They could not help her because her problem
was caused by external stimuli.
      The County’s district attorney charged Quinn with six
counts of violating the restraining order obtained by her
neighbors. A jury trial is pending.




                               2.
      Quinn filed a tort claim with the County for failure to abate
the nuisance caused by the roosters. The County denied the
claim.
      Quinn alleges: “Plaintiff established that the procedural
steps within [County Code section] 9.04.080, in conducting an
investigation to determine if a public nuisance exists was
CONDUCTED and CONCLUDED by the duly appointed
employees (officers) and that investigation did DETERMINE
THAT THE PUBLIC NUISANCE DOES EXIST.”
      The complaint prayed for $1 million in damages for pain
and suffering.
                 Motion for Preliminary Injunction
      Quinn made a motion for a preliminary injunction to
require the County to impound the roosters and cite the roosters’
owners.
      In opposition to the motion, Anderson declared under
penalty of perjury that at no time did he or any other animal
services officer make a determination that a nuisance exists on
the neighbors’ property. Quinn did not contest the truth of
Anderson’s affidavit.
                             DISCUSSION
                                    I
                     Judgment on the Pleadings
      A motion for judgment on the pleadings is in the nature of
a general demurrer; thus, the rules governing demurrers apply.
(Smiley v. Citibank (1995) 11 Cal.4th 138, 146.) We
independently review the complaint to determine whether it
alleges facts sufficient to state a cause of action. (Id. at pp. 145-
146.) In doing so, we accept all material facts alleged in the
complaint as true. (Id. at p. 146.) But we do not accept as true




                                 3.
contentions, deductions, or conclusions of law. (Stevenson v. San
Francisco Housing Authority (1994) 24 Cal.App.4th 269, 273.)
                                    II
                     Duty to Abate the Nuisance
       Quinn contends that she alleged facts sufficient to show
that the County breached its mandatory duty to abate the
nuisance.
       Quinn argues that County Code section 9.04.080 imposes a
mandatory duty on the County to abate the nuisance. That
section provides: “Whenever it shall be affirmed in writing by
three or more persons living in separate dwelling units in the
neighborhood that any dog, cat or household pet is a habitual
nuisance by reason of frequent, persistent or long-continued
howling, barking or other noise, or is in any other manner
causing undue annoyance, by reason of chronic leash law
violations or unsanitary conditions, that shall constitute a public
nuisance to exist, the division, through investigation, if it finds
such public nuisance to exist, shall serve written notice upon the
owner or custodian that the public nuisance shall be abated or
the animal shall be impounded in a legal manner. If the
nuisance and annoyance is not successfully abated, as affirmed in
writing by the original petitioner(s), the division shall present the
results of the investigation of such nuisance to the officer
responsible for prosecution within the jurisdiction wherein such
nuisance is being maintained.”
       A public entity is liable for an injury proximately caused by
its failure to discharge a mandatory duty unless the public entity
establishes that it exercised reasonable diligence to discharge the
duty. (Gov. Code, § 815.6.) In order to give rise to liability, the
duty must be mandatory rather than discretionary or permissive.




                                 4.
(Haggis v. City of Los Angeles (2000) 22 Cal.4th 490, 498.) It is
not enough if a public entity is obligated to perform a function if
the function itself involves an exercise of discretion. (Ibid.)
       Here the trial court properly granted the County judgment
on the pleadings for at least two reasons, either of which would
be sufficient to uphold the judgment.
       First, County Code section 9.04.080 requires as a
prerequisite of any duty, mandatory or discretionary, complaints
“in writing by three or more persons” living in separate dwelling
units. Quinn alleges only her own complaint.
       Second, the County Code requires that the annoyance
complained of must be caused “by reason of chronic leash law
violations or unsanitary conditions.” Quinn’s complaint alleges
neither violations of the leash law nor unsanitary conditions.
       Quinn does not suggest how she can amend her complaint
to state a cause of action. The trial court did not err in granting
judgment to the County.
                                  III
                 Motion for Preliminary Injunction
       Quinn contends the trial court erred in refusing to issue the
preliminary injunction requiring the County to abate the
nuisance.
       Quinn’s motion for a preliminary injunction is based on
County Code section 9.04.080. For the same reasons that the
trial court properly granted the County’s motion for judgment on
the pleadings, the trial court properly refused to issue the
injunction.
       One additional reason is that under the County Code, the
County has a duty to abate the nuisance only if through an
investigation the County finds a public nuisance to exist. Quinn’s




                                 5.
unverified complaint alleges the County investigated and
declared the roosters to be a nuisance. But Anderson’s affidavit
in opposition to the motion declared that there had been no
declaration of a nuisance. Anderson’s affidavit was
uncontradicted.
      The judgment is affirmed. Costs are awarded to
respondent.
      NOT TO BE PUBLISHED.




                                     GILBERT, P. J.
We concur:




             PERREN, J.




             TANGEMAN, J.




                                6.
                     Linda D. Hurst, Judge

           Superior Court County of San Luis Obispo
               ______________________________

     Maureen Quinn, in pro. per., for Plaintiff and Appellant.
     McCarthy & Kroes, R. Chris Kroes, and Linda Elias-
Wheelock for Defendant and Respondent.




                               7.